Citation Nr: 1121153	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim of service connection for a bilateral hearing loss disability and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that his current bilateral hearing loss disability and tinnitus are related to service.  He has specifically asserted that he suffered acoustic trauma during service; he was exposed to grenades, cannon fire, and small-arms fire.  He also asserts that he has had tinnitus ever since service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he was exposed to loud noise during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service. 

While the Veteran experienced in-service noise exposure, the Board notes that the available service treatment records are negative for findings or complaints of hearing loss and/or tinnitus.  The examination report at service discharge shows that hearing was 15/15 on whispered voice testing.  Post-service records dated in June 2006 shows that the Veteran currently has a hearing loss disability and tinnitus, and also notes the Veteran's history of noise exposure during and after service. 
 
On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current hearing loss and tinnitus, taking into account his acoustic trauma in service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to service, and particularly, to his report of in-service acoustic trauma.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is related to service, and particularly, to his report of in-service acoustic trauma.  The examiner should comment on the Veteran's report regarding the onset of his tinnitus during service.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

2.	Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.	Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



